 



EXHIBIT 10.29
SUMMARY OF AIRNET SYSTEMS, INC. 2008 INCENTIVE COMPENSATION PLAN
On March 29, 2008, the Board of Directors of AirNet, upon the recommendation of
the Compensation Committee, adopted the 2008 Incentive Compensation Plan (the
“2008 Incentive Plan”). The purpose of the 2008 Incentive Plan is to promote the
following goals of AirNet for the fiscal year ending December 31, 2008 (the
“2008 fiscal year”) by providing incentive compensation to certain employees of
AirNet:

  •   Operate in all areas of AirNet’s business in an absolutely safe, highly
professional, dependable, efficient and customer-focused manner     •   Operate
as one team and one company focused on results     •   Meet company financial
objectives, as measured by budgeted pre-tax income     •   Grow Express Services
(as measured by Express Services contribution margins) and Express Services
markets in dedicated retail charter cargo and wholesale / ACMI dedicated
charters     •   Modify AirNet’s air transportation network flying relative to
customer demand efficiently     •   Improve AirNet’s overall contribution
margins and establish AirNet as the express air carrier of choice for highly
controlled and time sensitive shipments     •   Reduce selling, general and
administrative costs

Participants in the 2008 Incentive Plan include AirNet’s executive officers –
Bruce D. Parker (Chairman of the Board, Chief Executive Officer and President),
Larry M. Glasscock, Jr. (Senior Vice President, Express Services), Jeffery B.
Harris (Senior Vice President, Bank Services), Ray L. Druseikis (Vice President
of Finance and Controller and Principal Accounting Officer; Interim Chief
Financial Officer, Treasurer and Secretary) and Craig A. Leach (Vice President,
Information Systems) — and certain department managers and department directors.
As of the date of this Annual Report on Form 10-K, there were 37 participants in
the 2008 Incentive Plan.
The targeted incentive compensation payment a participant may earn under the
2008 Incentive Plan ranges from 20% to 100% of the participant’s base salary,
depending upon such participant’s level of responsibility for achieving AirNet’s
goals for the 2008 fiscal year. The targeted percentage of annual base salary
that each of AirNet’s executive officers may earn as incentive compensation
under the 2008 Incentive Plan is as follows: Bruce D. Parker, 100%; Larry M.
Glasscock, Jr., Jeffery B. Harris, 75%; Ray L. Druseikis and Craig A. Leach,
50%.
Payments under the 2008 Incentive Plan will be based on a combination of
AirNet’s (i) pre-tax income for the 2008 fiscal year, (ii) Express Services
contribution margins for the 2008 fiscal year, and (iii) the achievement of
personal goals assigned to each participant. The Compensation Committee
determines the personal goals of the Chief Executive Officer. The Chief
Executive Officer determines the personal goals for the other executive
officers, which are reviewed and approved by the Compensation Committee. The
personal goals of other participants are approved by the Chief Executive Officer
and are reviewed by the Compensation Committee. The personal goals approved by
the Compensation Committee for each of the executive officers relate to specific
business objectives with respect to general business operations (e.g.,
regulatory compliance, expense reductions, etc.) and each business segment
(e.g., execution of specific contracts with customers and vendors, cost
reductions, service improvements, etc.).
With the exception of Mr. Parker, no incentive compensation will be paid under
the 2008 Incentive Plan unless AirNet achieves at least 80% of its targeted
pre-tax income for the 2008 fiscal year. Once this designated threshold level of
pre-tax income is achieved, potential incentive compensation payouts will
increase at predetermined levels until the maximum incentive compensation payout
is reached at approximately 143% of AirNet’s targeted pre-tax income for the
2008 fiscal year.
Once the aggregate potential incentive compensation payout is determined based
upon the level of pre-tax income achieved by AirNet during the 2008 fiscal year,
each participant’s incentive compensation payment will be determined based upon
the following three components of the 2008 Incentive Compensation Plan
(i) pre-tax income for the 2008 fiscal year; (ii) Express Services contribution
margins for the 2008 fiscal year, and (iii) the achievement of personal goals.
Twenty percent of each participant’s incentive compensation payout is allocated
to the attainment of personal goals. The portion of each participant’s incentive
compensation potential that is not allocated to the attainment of personal goals
will be allocated to the attainment of

 



--------------------------------------------------------------------------------



 



predetermined levels of pre-tax income and Express Services contribution margin
based upon such participant’s responsibility for achieving such goals.
No incentive compensation will be earned with respect to the Express Services
component of the 2008 Incentive Plan unless AirNet achieves at least 100% of its
targeted Express Services contribution margin. Once the designated threshold
level of Express Services contribution margin is achieved, potential incentive
compensation payouts under the Express Services component of the 2008 Incentive
Plan will increase at predetermined levels until the maximum Express Services
compensation payout level is achieved.
Mr. Parker’s incentive compensation payments under the 2008 Incentive Plan will
be based upon the achievement of certain pre-determined financial objectives and
personal goals for the first six months of the 2008 fiscal year and the last six
months of the 2008 fiscal year. Mr. Parker will be eligible to receive up to 50%
of his annual base salary in each six-month period, subject to the attainment of
Mr. Parker’s predetermined financial objectives and personal goals. In each
six-month incentive compensation period, Mr. Parker’s incentive compensation
potential will be allocated among Mr. Parker’s financial objectives and personal
goals as follows:

  •   30% of Mr. Parker’s incentive compensation potential will be based upon
attaining at least 90% of the targeted pre-tax income for the applicable
six-month period;     •   30% of Mr. Parker’s incentive compensation potential
will be based upon attaining at least 80% of the targeted Express Services
contribution margin for the applicable six-month period; and     •   40% of
Mr. Parker’s incentive compensation potential will be based upon the attainment
of the personal goals established for Mr. Parker by the Board of Directors.

The Board of Directors established the following personal goals for Mr. Parker
for the 2008 fiscal year:

  •   refine AirNet’s operating strategy;     •   developing AirNet’s management
into an integrated team working to achieve specific objectives; and     •  
development of a chief executive officer succession plan

The Board of Directors will evaluate Mr. Parker’s performance at the end of each
six month incentive compensation period and determine his incentive compensation
payment based upon AirNet’s financial performance and achievement of
Mr. Parker’s personal goals during such period. In the event the Board of
Directors approves a strategic alternative that is completed based upon Mr.
Parker’s efforts, Mr. Parker will be deemed to have met all his financial
objectives and personal goals for the six month incentive compensation period in
which the strategic alternative is completed. In such event, Mr. Parker will be
entitled to receive his maximum incentive compensation for such six month
period, prorated from the first day of such six month period to the date the
strategic alternative is completed.
Payments under the 2008 Incentive Plan will be made in semi-annual payments
commencing with the first six months of the 2008 fiscal year based upon AirNet’s
year to date financial performance. In order to receive a payment, a participant
must be actively employed by AirNet at the time the payment is made. New
employees who qualify for the 2008 Incentive Plan will be eligible to
participate on the first day of the calendar quarter following their date of
hire.
In the event the incentive compensation payments otherwise available for payment
under the 2008 Incentive Plan based upon AirNet’s level of pre-tax income are
not to be paid to certain participants as a result of such participants’ failure
to attain their personal goals or AirNet’s failure to attain the predetermined
levels of Express Services contribution margin, such unpaid amounts may be
awarded at the discretion of the Compensation Committee to participants in the
2008 Incentive Plan or to other employees of AirNet not participating in the
2008 Incentive Plan. In the event such discretionary awards are made to any
participant, including AirNet’s executive officers, the total incentive
compensation payment to any such participant may exceed the targeted incentive
compensation payment to such participant as described above.
The Compensation Committee may amend, modify or terminate the 2008 Incentive
Plan at any time.

 